Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/22 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin", and in view of Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy".

Kweskin shows, with respect to claim #1, method of forming a semiconductor structure, the method comprising: forming a silicon oxide layer (fig. #2, item 200) from a silicon-containing precursor and an oxygen- containing precursor; forming a silicon nitride layer (fig. #2, item 300) (paragraph 0036, 0060) from a silicon-containing precursor, a nitrogen- containing precursor, and an oxygen-containing precursor (paragraph 0060), and repeating the forming a silicon oxide layer and the forming a silicon nitride layer to produce a stack of alternating layers of silicon oxide and silicon nitride (paragraph 0059).

Kweskin substantially show the claimed invention as shown in the rejection above, including showing a method and motivation (paragraph 0060) for varying the concentrations of the oxygen containing precursors.

Kweskin fails to state explicitly, with respect to claim #1, a method wherein the silicon nitride layer is characterized by an oxygen concentration less than or about 30 at.% and a density of less than or about 3.0 g/cm3.

Reddy shows, with respect to claim #1, a method wherein a dielectric composite film comprises a collection of elements including Si and N and has a density of least about 2.5 g/cm3 (paragraph 0014), wherein the oxygen atomic percent is least 5 % (paragraph 0028)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the silicon nitride layer is characterized by an oxygen concentration less than or about 30 at.% and a density of less than or about 3.0 g/cm3, into the method of Kweskin, with the motivation this allows the control of the conversion of the silicon nitride layers to silicon oxide, as taught by Reddy.

Kweskin shows, with respect to claim #2, a method wherein the 2oxygen-containing precursor of the forming a silicon oxide layer and the oxygen-containing 3precursor of the forming a silicon nitride layer are the same precursor (paragraph 0060).

Kweskin shows, with respect to claim #6, a method wherein forming the silicon nitride layer comprises: flowing the silicon-containing precursor and the nitrogen-containing precursor into a substrate processing region, forming an amount of silicon nitride, and adding the oxygen-containing precursor while continuing to form silicon nitride (paragraph 0058, 0060).

Kweskin shows, with respect to claim #7, a method wherein the oxygen-containing precursor is flowed at a constant flow rate (paragraph 0058), and wherein the silicon nitride layer formed comprises a bi-layer of silicon nitride substantially free of oxygen (paragraph 0055) and silicon nitride characterized by a concentration of oxygen (paragraph 0058, 0060).

The Examiner notes that Kweskin does not state explicitly, with respect to claim #7, that the concentration of oxygen is greater than 5%. However, the Examiner takes the position that Kweskin shows method of tuning the silicon nitride film by increasingly evolving said layer by varying the concentration of oxygen and arriving at a desired component, as shown in the sited reference locations (paragraph 0058, 0060). The Examiner takes the position that Kweskin discloses the claimed invention except for an oxygen concentration greater than or about 5 at.%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the concentration of the oxygen to arrive at the desired design material needed as shown by Kweskin’s method and motivation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein the oxygen concentration is greater than or about 5 at.%, into the method of Kweskin, with the motivation this allows the silicon nitride film to be evolved into the desired silicon oxide layer sort by the design requirements, as taught by Kweskin.

Kweskin shows, with respect to claim #8, a method wherein the oxygen-containing precursor is flowed at a varying flow rate, and wherein the silicon nitride layer formed comprises a gradient of oxygen concentration through the silicon nitride layer (paragraph 0058, 0060).

Kweskin shows, with respect to claim #9, a method wherein a 2flow rate of oxygen-containing precursor is increased during the adding the oxygen-containing 3precursor (paragraph 0058, 0060).

Kweskin shows, with respect to claim #10, a method further comprising forming one or more features through the stack (fig. #2, item 420) of alternating layers of silicon oxide (fig. #2, item 200, 400) and silicon nitride (fig. #2, item 300) (paragraph 0036).


//

Claim #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy" as shown in claim #1 above, and in further view of Wang et al., (U.S. Pat. No. 2018/0330983), hereinafter referred to as "Wang".

Kweskin as modified by Reddy, substantially shows the claimed invention as shown in the rejection above. 
Kweskin as modified by Reddy, fails to show, with respect to claim #3, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a substrate temperature of greater than or about 5000 C.

Wang teaches, with respect to claim #3, a method for growing nitrides in a PECVD atmosphere wherein the temperature rang may be between about 200° C. and about 1200° C (paragraph 0031).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a substrate temperature of greater than or about 5000 C, into the method of Kweskin as modified by Reddy, with the motivation the high temperature range promotes high covalent bonding, as taught by Wang.


///

Claim #4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy" as shown in claim #1 above, and in further view of KUMAKURA et al., (U.S. Pat. No. 2020/0279757), hereinafter referred to as "Kumakura".

Kweskin as modified by Reddy, substantially shows the claimed invention as shown in the rejection above. 
Kweskin as modified by Reddy, fails to show, with respect to claim #4, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a plasma pulsing frequency of less than or about 10 kHz and a duty cycle of less than or about 50%.

Kumakura teaches, with respect to claim #4, a method for layering a silicon oxide or silicon nitride film with a silicon precursor and an oxygen reaction gas (paragraph 0079) wherein a radio frequency is applied for generation of the plasma (paragraph 0059), wherein the pulse specification is controlled at a frequency of 0.1 kHz to 50 kHz and a duty of 5% to 100% (paragraph 0171).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a plasma pulsing frequency of less than or about 10 kHz and a duty cycle of less than or about 50%, into the method of Kweskin as modified by Reddy, with the motivation that the position of the film formation may also be adjusted by adjusting a value of a radio-frequency (RF) power applied for generating plasma, as taught by Kumakura.

////

Claim #5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy" as shown in claim #1 above, and in further view of Forbes et al., (U.S. Pat. No. 2008/0087945), hereinafter referred to as "Forbes".

Kweskin as modified by Reddy, substantially shows the claimed invention as shown in the rejection above. 
Kweskin as modified by Reddy, fails to show, with respect to claim #5, a method wherein the oxygen concentration of the silicon nitride layer is between about 10 at.% and about 30 at.%, and wherein a nitrogen atomic percent is greater than or about 30 at.%.

Forbes teaches, with respect to claim #5, a method for layering a dielectric having approximately 30 atomic % oxygen and approximately 30-35 atomic % nitrogen (paragraph 0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the oxygen concentration of the silicon nitride layer is between about 10 at.% and about 30 at.%, and wherein a nitrogen atomic percent is greater than or about 30 at.%, into the method of Kweskin as modified by Reddy, with the motivation that this modification provides a raised bandgap, a reduced current leakage and also the low frequency value is reduced, as taught by Forbes.

/////

Claim #11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy", as shown in claim #1 and in further view of KAMINAGA et al., (U.S. Pat. No. 2020/0035694), hereinafter referred to as "Kaminaga".

Kweskin as modified by Reddy, substantially shows the claimed invention as shown in the rejection above.

Kweskin as modified by Reddy, fails to show with respect to claim #11, a method wherein a lateral removal of the silicon nitride layer at an interface of the silicon nitride layer and an overlying silicon oxide layer extends a distance less than or about 50% of a distance corresponding to a thickness of the silicon nitride layer.

Kaminaga teaches, in a similar method for creating trenches for memory cells, with respect to claim #11, a method wherein as stack consisting of alternate silicon nitride (fig. #6a, item 142) (paragraph 0213) and silicon oxide layers (fig. #6a, item 132) (paragraph 0211) that are etched to create openings (fig. #6a, item 149) (paragraph 0221) and partial removal of silicon oxide layers (fig. #16a, item 132) to create angular recess (fig. 16a, item AR)(paragraph 0257, 0260).

The Examiner notes that Kaminaga does not state explicitly that that the opening has a distance less than or about 50% of a distance corresponding to a thickness of the silicon nitride layer. However, the applicant has not established the critical nature wherein an opening that has a distance less than or about 50% of a distance corresponding to a thickness of the silicon nitride layer, is critical to the method of creating the semiconductor structure.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Furthermore, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly, used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from 50% in order to be considered “about” 50%.  The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is 50%) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein a lateral removal of the silicon nitride layer at an interface of the silicon nitride layer and an overlying silicon oxide layer extends a distance less than or about 50% of a distance corresponding to a thickness of the silicon nitride layer, into the method of Kweskin as modified by Reddy, with the motivation this openings to spacers for contacting source level conductors, as taught by Kaminaga.


//////
Claim #19 are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy" and in further view of Varadarahan et al., (U.S. Pat. No. 2014/0356549), hereinafter referred to as "Varadarahan".

Kweskin shows with respect to claim #19, a method of forming a semiconductor structure, the method comprising: forming a silicon oxide layer (fig. #2, item 200) from a silicon-containing precursor and an oxygen- containing precursor; forming a silicon nitride layer (fig. #2, item 300) (paragraph 0036, 0060) from a silicon-containing precursor, a nitrogen- containing precursor, and repeating the forming a silicon oxide layer and the forming a silicon nitride layer to produce a stack of alternating layers of silicon oxide and silicon nitride (paragraph 0059).

Kweskin substantially show the claimed invention as shown in the rejection above, including showing a method and motivation (paragraph 0060) for varying the concentrations of the oxygen containing precursors.

Kweskin fails to state explicitly, with respect to claim #19, a method wherein the silicon nitride layer is characterized by an oxygen concentration less than or about 30 at.% and a density of less than or about 3.0 g/cm3 and wherein a dopant precursor is/are used.

Reddy shows, with respect to claim #19, a method wherein a dielectric composite film comprises a collection of elements including Si and N and has a density of least about 2.5 g/cm3 (paragraph 0014), wherein the oxygen atomic percent is least 5 % (paragraph 0028)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein the silicon nitride layer is characterized by an oxygen concentration less than or about 30 at.% and a density of less than or about 3.0 g/cm3, into the method of Kweskin, with the motivation this allows the control of the conversion of the silicon nitride layers to silicon oxide, as taught by Reddy, as taught by Reddy.

Kweskin as modified by Reddy fails to show, with respect to claim #19, a method wherein a dopant precursor is/are used. 

Varadarajan teaches, with respect to claim #19, a method wherein a doped oxygen doped silicon is applied with varying concentrations (paragraph 0003, 0021, 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein a dopant precursor is/are used, into the method of Kweskin as modified by Reddy, with the motivation this allows the reduction/control of the carbon content, as taught by Varadarajan.

///////
Claim #20 are rejected under 35 U.S.C. 103 as being unpatentable over Kweskin et al., (U.S. Pub. No, 2019/0164811), hereinafter referred to as "Kweskin" as modified by Reddy et al., (U.S. Pat. No. 2018/0096886), hereinafter referred to as "Reddy", Varadarahan et al., (U.S. Pat. No. 2014/0356549), hereinafter referred to as "Varadarahan" and Wang et al., (U.S. Pat. No. 2018/0330983), hereinafter referred to as "Wang" and in further view of Varadarahan et al., (U.S. Pat. No. 2014/0356549), hereinafter referred to as "Varadarahan".

Kweskin as modified by Reddy and Varadarahan, substantially shows the claimed invention as shown in the rejection above. 
Kweskin as modified by Reddy and Varadarahan, fails to show, with respect to claim #20, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a substrate temperature of greater than or about 500 0C.

Wang teaches, with respect to claim #20, a method for growing nitrides in a PECVD atmosphere wherein the temperature rang may be between about 200° C. and about 1200° C (paragraph 0031).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a substrate temperature of greater than or about 500 0C, into the method of Kweskin as modified by Reddy and Varadarahan, with the motivation the high temperature range promotes high covalent bonding, as taught by Wang.

Kweskin as modified by Reddy, Varadarahan and Wang, substantially shows the claimed invention as shown in the rejection above. 

Kweskin as modified by Reddy, Varadarahan and Wang, fails to show, with respect to claim #20, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a plasma pulsing frequency of less than or about 10 kHz and a duty cycle of less than or about 50%.

Kumakura teaches, with respect to claim #20, a method for layering a silicon oxide or silicon nitride film with a silicon precursor and an oxygen reaction gas (paragraph 0079) wherein a radio frequency is applied for generation of the plasma (paragraph 0059), wherein the pulse specification is controlled at a frequency of 0.1 kHz to 50 kHz and a duty of 5% to 100% (paragraph 0171).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein forming the silicon nitride layer comprises performing a plasma-enhanced deposition at a plasma pulsing frequency of less than or about 10 kHz and a duty cycle of less than or about 50%, into the method of Kweskin as modified by Reddy, Varadarahan and Wang, with the motivation that the position of the film formation may also be adjusted by adjusting a value of a radio-frequency (RF) power applied for generating plasma, as taught by Kumakura.

Allowable Subject Matter

Claims #12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising a silicon oxide, silicon nitride precursor and excepting layer having varying densities, (Kweskin et al., 2019/0164811; Reddy et al., 2018/0096886), it fails to teach either collectively or alone, wherein forming a silicon nitride layer from a silicon-containing precursor, a nitrogen- containing precursor, and a phosphorus-containing precursor, wherein the silicon nitride layer is characterized by a phosphorus concentration less than or about 15 at.%

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/25/2022


	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815